MR. JUSTICE HOLLOWAY.
The facts in this case are identical with those in Curry v. McCaffery, this day decided (ante, p. 191), and upon the authority of that ease the judgment is reversed and the cause is remanded for further proceedings.

Reversed and remanded.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.
Messrs. Alexander Mackel, Wm. F. Davis, H. A. Tyvand, and I. G. Denny submitted a brief in behalf of Appellant; Mr. Davis argued the cause orally.
Messrs. John F. Davies, Kremer, Sanders & Kremer, James E. Healy, John V. Dwyer, and William Meyer, submitted a brief for Respondent; Mr. J. Bruce Kremer and Mr. Healy argued the cause orally.